PER CURIAM.
Appellant, Armando Zeigler, appeals his convictions for aggravated battery with a firearm, burglary while armed with a firearm and burglary with a battery. Zeigler raises three issues on appeal, the first two of which we affirm without discussion.
*829In his third issue, Zeigler argues that his dual convictions for burglary while armed with a firearm and burglary with a battery occurred in a single incident of entry into the vehicle and therefore violate the prohibition against double jeopardy. We agree. See Docanto v. State, 811 So.2d 790 (Fla. 4th DCA 2002) (because there was only one entry, dual convictions for burglary with a battery and burglary while armed cannot stand).

Affirmed in part; Reversed in part and Remanded with instructions that the trial court vacate one of the burglary convictions and sentences.

TAYLOR, HAZOURI and LEVINE, JJ., concur.